EXHIBIT 10.16

AMENDMENT 1 TO

THE MCCLATCHY COMPANY

1997 STOCK OPTION PLAN

DATED JANUARY 23, 2007

The McClatchy Company 1997 Stock Option Plan, amended and restated as of
February 1, 2001 (the “Plan”), is hereby amended as follows, effective
January 23, 2007:

 

  1. Paragraph (c) of Section 6 is hereby amended by deleting the current
paragraph thereunder, and replacing it with the following paragraph:

(c) EXERCISE PRICE. Each Stock Option Agreement shall specify the Exercise Price
which shall be determined by the Committee in its sole discretion, provided that
the Exercise Price of each Option shall be at least the Fair Market Value of a
Share on the date of grant. The Exercise Price shall be payable in a form
described in Section 7.

 

  2. Except as amended above, the Plan shall remain in full force and effect.

IN WITNESS WHEREOF, The McClatchy Company has executed this Amendment 1 to the
Plan in Sacramento, CA, as of this 23rd day of January, 2007.

 

THE MCCLATCHY COMPANY By:  

/s/ Karole Morgan-Prager

Name:   Karole Morgan-Prager Title:   VP, General Counsel & Corporate Secretary

 

ATTEST:

/s/ Mylyn McArthur